WOLLHEEM, J.,
concurring.
An infant child, through her guardian ad litem, brought this negligence action against her babysitter to recover damages resulting from the loss of her mother’s society, companionship, and services (loss of parental consortium). When the child was seven months old, she was entrusted to the custody and care of defendant. Defendant allegedly left the child unattended in his vehicle outside of a store. The child disappeared and has not been seen since. The trial court granted defendant’s motion to dismiss the complaint for failing to allege sufficient facts to constitute a claim. I agree with the majority’s holding affirming the trial court based on Norwest v. Intercommunity Hosp., 293 Or 543, 652 P2d 318 (1982). However, if I were writing on a clean slate, I would reverse on the reasoning set forth in Justice Lent’s dissent in Norwest, 293 Or at 570-74.